OPINION — AG — **** SCHOOL BOARD MEMBER MAY NOT ALSO BE POSTMASTER OR MAIL CARRIER **** PURSUANT TO THE PROVISIONS OF THE UNITED STATES POSTAL SYSTEM ACT (39 U.S.C. § 101 ET SEQ) A POSTMASTER AND/OR MAIL CARRIER CONTINUES TO HOLD AN APPOINTMENT POSITION OF TRUST AND THEREBY IS NOT ELIGIBLE TO SERVE AS A SCHOOL BOARD MEMBER WHILE RETAINING HIS POSITION OF POSTMASTER AND/OR MAIL CARRIER IN COMPLIANCE WITH 51 O.S. 1961 6 [51-6] AND ARTICLE II, SECTION 12 OF THE OKLAHOMA CONSTITUTION. (LARRY L. FRENCH) === NOTE: SEE OPINION NO. 76-168 === (FEDERAL EMPLOYEE, MAIL CARRIER POSTMAN, DUAL OFFICE HOLDING)